DETAILED ACTION
Remarks
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Examiner notes the entry of the following papers:
	a.	Amended claims filed 3/23/2021.
	b.	Applicant arguments/remarks made in amendment filed 3/23/2021.
3.	Regarding 35 U.S.C. 112(b) rejections: Applicant’s amendment appropriately addressed the rejection to claims 1-20 under 35 U.S.C. 112(b).  Therefore, rejection to claims 1-20 under 35 U.S.C. 112(b) has been withdrawn.
Response to Arguments
4.	Applicants’ arguments filed 3/23/2021, have been fully considered.
5.	Applicant’s arguments address amended independent claims 1, 10, and 16. As recognized above, Claim 10 is a system claim corresponding to method claim 1.  Claim 16 is a non-transitory computer readable storage claim corresponding to method claim 1.  Therefore, Applicant’s argument is directed to claim 1, and claims 10 and 16 by extension. 
6.	Applicant’s arguments, on Pages 15-17, that the combination of Soltys and Lo does not teach or suggest the limitations in the amended claims are not persuasive. 
	In response to Applicant’s arguments, new citations have been identified after careful review of Soltys and Lo.  In particular, Soltys (Page 1531, Paragraph 1) discloses “Uplift modeling is a branch of machine learning” which reads on a machine learning model.  Soltys also discloses (Page 1531, Paragraph 1) “taking into account responses in a treatment group, treatment and control” which reads on training the machine learning model. Similarly, Lo discloses (Lo, Page 83, Paragraph 2) “Estimate the probability of response among the treated population, p(Ri|T, xi) as a function of individual characteristics, xi for individual i.” which reads on user characteristics.  The detailed rejection is in the office action set forth below.
Claim Objections
7.	Claim 6, line 3 recites “the subgroup of target users comprising the subset of target recall lift scores” in line 3. Target users cannot be comprised of target recall lift scores.  For the purpose of examination, Examiner is interpreting this to be “the subgroup of target users whose recall lift scores comprise the target recall lift scores”.
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
9.	For the purpose of clarity, amendments that are additions to the claims will be underlined.  Amendments that are deletions from the claims will simply be omitted.
10.	Claims 1-8, 10-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Soltys et al (Ensemble methods for uplift modeling, herein Soltys), and Lo et al (From predictive uplift modeling to prescriptive uplift analytics: A practical approach to treatment optimization while accounting for estimation risk, herein Lo). 
11.	Regarding claim 1, Soltys teaches a method comprising:
	delivering a sample digital content to a first plurality of sample users [of a networking system] without delivering the sample digital content to a second plurality of sample users [of the networking system]; and (Soltys, Page 1532, Paragraph 4, Line 1 “The approach employs two separate training sets: treatment and control.  The objects in the treatment dataset have been subject to some action, such as a medical treatment or a marketing campaign.  The control dataset contains objects which have not been subject to the action and serve as a background against which its effect can be assessed.” In other words, some action is a sample digital content, treatment dataset is the first plurality of sample users, and control dataset is the second plurality of sample users.)
	generating a machine learning model that outputs a recall lift score for a given user with respect to a target digital content item, utilizing a [set of user characteristics corresponding to the given user] by (Soltys, Page 1531, Paragraph 1, Line 1 “Uplift modeling is a branch of machine learning which aims at predicting the causal effect of an action such as a marketing campaign…” and, Page 1532, Paragraph 4, Line 5 “Instead of modeling class probabilities, uplift modeling attempts to model the difference between conditional class probabilities in the treatment and control groups.” In other words, uplift modeling is a machine learning model, and difference between conditional class probabilities is recall lift score.  	Examiner notes that “utilizing a set of user characteristics corresponding to the given user by” was added in the 3/23/2021 amendment.  The claims are silent as to what “utilizing a set of user characteristics (Emphasis added) corresponding to the given user” means or how it will be accomplished.  However, the specification for instant application gives clarity.  Paragraph [0004], Line 7 “The disclosed systems deliver sample digital content to an exposed group of users without delivering the sample digital content to a non-exposed group of users.  The disclosed systems further analyze poll responses from the exposed and non-exposed groups of users indicating whether the various users recall viewing the sample digital content.”  And, Paragraph [0005] Line 2 “In training the recall machine learning model, the disclosed systems train a first machine learning model to predict recall based on an assumption that a user has been exposed to digital content.  In addition, the disclosed systems jointly train a second machine learning model to predict recall based on an assumption that the user has not been exposed to digital content.” In other words, the recall lift score is being determined solely by the poll responses from the exposed and non-exposed groups as to whether they recall or do not recall the sample digital content. User characteristics are not being used to calculate the recall lift score.) 
	analyzing recall responses from a first plurality of poll responses from the first plurality of sample users [of the networking system] indicating whether the first plurality of sample users recall experiencing the sample digital content; (Soltys, Page 1531, Paragraph 1, Line 1 “Uplift modeling is a branch of machine learning which aims at predicting the causal effect of an action such as a marketing campaign or a medical treatment on a given individual by taking into account responses in a treatment group, containing individuals subject to the action,…” In other words, responses in a treatment group is recall responses from a first plurality of poll responses.)
	analyzing recall responses from a second plurality of poll responses from the second plurality of sample users [of the networking system] indicating whether the second plurality of sample users recall experiencing the sample digital content; and (Soltys, Page 1531, Paragraph 1, Line 1 “Uplift modeling is a branch of machine learning which aims at predicting the causal effect of an action such as a marketing campaign or a medical treatment on a given individual by taking into account responses in a treatment group, containing individuals subject to the action, and a control group serving as a background.” In other words, control group is the second plurality of sample users.)
	training the machine learning model to output a recall lift score for the given user associated with a probability of the given user recalling the target digital content item based on a difference between recall rates from the analysis of recall responses from the first plurality of poll responses from the first plurality of sample users with respect to the sample digital content and recall rates from the analysis of recall responses from the second plurality of poll responses from the second plurality of sample users with respect to the sample digital content. (Soltys, Page 1532, Paragraph 4, Line 1 “Uplift modeling provides a solution to this problem.  The approach employs two separate training sets: treatment and control.  The objects in the treatment dataset have been subject to some action, such as a medical treatment or a marketing campaign.  The control dataset contains objects which have not been subject to the action and serve as a background against which its effect can be assessed.  Instead of modeling class probabilities, uplift modeling attempts to model the difference between conditional class probabilities in the treatment and control groups.”  In other words, two training sets: treatment and control is training, difference between conditional class probabilities is recall lift score, treatment group is first plurality of sample users, and control group is second plurality of sample users. 
	Regarding the term “output”, the claim cites “training the machine learning model to output a recall lift score.” “Output” can be interpreted as printing.  Though it is known in the art that a neural network can print its result, typically the results are too large to be practical. In addition, there is no language in either the claims nor specification that indicate the machine learning model is learning how to print.  Further, the claimed invention is directed toward “training and utilizing a recall machine learning model to predict recall lift on a per-user basis with respect to digital content items” (instant application abstract, line 1).  Therefore, Examiner is interpreting “output” as calculate.  This results in “training the machine learning model to calculate the recall lift score for the given user…”) 
	Examiner notes that from the analysis of recall responses was added in the 3/23/2021 amendment.  The significant modification is from the analysis. There is nothing in the amended claims that indicate what analysis means, or what is involved with the analysis.  However, the specification of the instant application provides clarity.  Specification, Paragraph [0004], Line 7 “The disclosed systems deliver sample digital content to an exposed group of users without delivering the sample digital content to a non-exposed group of users. The disclosed systems further analyze (emphasis added) poll responses from the exposed and non-exposed groups of users indicating whether the various users recall viewing the sample digital content. The disclosed systems then train a recall machine learning model to output a recall lift score on a per-user basis based on differences between the poll responses  (emphasis added) from the different groups of users.” In other words, analyze merely means determine whether users in the exposed and non-exposed groups recall the sample digital content by collecting the polling data, and recall lift score is based solely on the differences between the poll responses from the different groups of users.)
	Thus far, Soltys does not explicitly teach that the first plurality of sample users and the second plurality of sample users are of the networking system. Soltys does not teach that the given user has a set of user characteristics corresponding to the given user.  
	Lo teaches of the networking system. (Lo, Page 79, Paragraph 1, Line 9 “An example from an online retailer is used to illustrate the methodologies.”  In other words, online is network system.) 
	Lo and Soltys are both directed to applications of uplift modeling. In view of the teaching of Lo, it would be obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lo into Soltys.  This would result in the application of uplift modeling to networked systems.
	One of ordinary skill in the art would be motivated to do this in order to apply the concepts of uplift modeling to online communities with large numbers of users.  This would allow for more effective advertising to these communities.
	The combination of Soltys and Lo, thus far, does not teach a set of user characteristics corresponding to the given user.
	Lo teaches a set of user characteristics corresponding to the given user. (Lo, Page 83, Paragraph 2, Line 1, “1. Estimate the probability of response among the treated population, p(Ri|T, xi) as a function of individual characteristics, xi for individual i.” In other words, individual characteristics is a set of user characteristics corresponding to the given user.) 
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lo into the combination of Soltys and Lo.  This would result in the given user having a corresponding set of user characteristics.
	One of ordinary skill in the art would be motivated to do so in order to identify which users would be more receptive to target digital content which in turn would allow for more effective marketing to these particular users of the networking system.
12.	Regarding claim 2,
	The combination of Soltys and Lo teaches the method of claim 1, wherein
	training the machine learning model to output the recall lift score for the given user comprises training a first machine learning model to generate a first predicted recall probability for the given user based on an assumption that the given user has been exposed to the sample digital content (Soltys, Page 1532, Paragraph 4, Line 1, “The approach employs two separate training sets: treatment and control.  The objects in the treatment dataset have been subject to some action, such as a medical treatment or a marketing campaign.  The control dataset contains objects which have not been subject to the action and serve as a background against which its effect can be assessed. Instead of modeling class probabilities, uplift modeling attempts to model the difference between conditional class probabilities in the treatment and control groups.” In other words, the treatment training set is training a first machine learning model to generate a first predicted recall probability for the given user based on an assumption that the given user has been exposed to the sample digital content. 
13.	Regarding claim 3,
	The combination of Soltys and Lo teaches the method of claim 2, wherein
	training the machine learning model to output the recall lift score for the given user comprises training a second machine learning model to generate a second predicted recall probability for the given user based on an assumption that the given user has not been exposed to the sample digital content. (Soltys, Page 1532, Paragraph 4, Line 1, “The approach employs two separate training sets: treatment and control.  The objects in the treatment dataset have been subject to some action, such as a medical treatment or a marketing campaign.  The control dataset contains objects which have not been subject to the action and serve as a background against which its effect can be assessed. Instead of modeling class probabilities, uplift modeling attempts to model the difference between conditional class probabilities in the treatment and control groups.” In other words, the control dataset is used for training a second machine learning model to generate a second predicted recall probability based on an assumption that the given user has not been exposed to the sample digital content.)
14.	Regarding claim 4,
	The combination of Soltys and Lo teaches the method of claim 3, wherein
	training the machine learning model comprises [jointly training the first machine learning model and the second machine learning model] based on [correlations between user characteristics] of the first plurality of sample users and the second plurality of sample users and associated differences between recall rates corresponding to the first plurality of sample users and recall rates corresponding to the second plurality of sample users. 
	The combination of Soltys and Lo, thus far, does not explicitly teach jointly training the first machine learning model and the second machine learning model.
	Lo teaches jointly training the first machine learning model and the second machine learning model ( Lo, Page 83, Paragraphs 1, and the Algorithm in Paragraph 2, “Two Model Approach where two separate response models are developed independently on the treatment and control data.  The individual-level lift is then simply estimated by taking the difference between the treatment response model score and the control response model score.” In other words, developed independently is jointly train, and the two separate response models are the first machine learning model and the second machine learning model.)
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lo into the combination of Soltys and Lo. This would result in the model jointly training the first machine learning model and the second machine learning model.
	One of ordinary skill in the art would be motivated to do so to improve the training time for training the machine learning model by training two models simultaneously.
	The combination of Soltys and Lo, thus far still does not explicitly teach correlations between user characteristics.
	Lo teaches correlations between user characteristics (Lo, Page 83, Paragraph 2, Algorithm, Two Model Approach…

    PNG
    media_image1.png
    643
    397
    media_image1.png
    Greyscale

In other words, the function of individual characteristics xi for individual i for the treated population and the untreated populations is correlations between user characteristics.)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lo into the combination of Soltys and Lo.  This would result in providing correlations between user characteristics.
One of ordinary skill in the art would be motivated to do so in order to more accurately identify those users that would be receptive to the target digital content which in turn would allow for more effective marketing campaigns.
15.	Regarding claim 5,
	The combination of Soltys and Lo teach the method of claim 1, 
	further comprising: utilizing the machine learning model to determine, for a target digital content item, a set of target recall lift scores for a plurality of target users corresponding to a set of target user characteristics; and identifying, from the plurality of target users, a subgroup of target users for the target digital content item comprising a subset of target recall lift scores having a sum that satisfies a target number of users indicated by a digital content campaign for the target digital content item.  (Lo, Page 80, Column 1, Paragraph 1, Line 3 “The situation can be described in an optimization problem formulation in which there is an objective and a set of constraints.  The inputs to the optimization problem formulation are determined from previous stages of campaign design and response modeling, during which a response model score for each treatment combination and each individual is built. Suppose there is a single treatment and N individuals and the goal is to maximize the number of responders (for example, product buyers).  In this case, the optimization problem can be formulated as   

    PNG
    media_image2.png
    201
    463
    media_image2.png
    Greyscale

Here 
    PNG
    media_image3.png
    23
    27
    media_image3.png
    Greyscale
 are the estimates of the individual scores representing some kind of individual-specific response probabilities (typically estimated through predictive modeling or machine learning), xi are binary decision variables that take value 1 if individual i is selected for treatment, and 0 otherwise; B is the available budget; and ci is the cost associated with contacting individual i.” In other words, 
    PNG
    media_image3.png
    23
    27
    media_image3.png
    Greyscale
is set of target recall lift scores, N individuals is target users, the individuals with scores representing some kind of individual-specific response probabilities is the subgroup of target users for the target digital content item comprising a subset of target recall lift scores, and 

    PNG
    media_image2.png
    201
    463
    media_image2.png
    Greyscale
 the result of the maximization summation is the sum that satisfies a target number of users indicated by a digital content campaign for the target digital content item.)
16.	Regarding claim 6,
	The combination of Soltys and Lo teach the method of claim 5
	further comprising providing the target digital content item to the target number of users by providing the target digital content item to the subgroup of target users comprising the subset of target recall lift scores (Soltys, Page 1532, Paragraph 4, Line 2 “The objects in the treatment dataset have been subject to some action, such as a medical treatment or a marketing campaign.” In other words, objects in the treatment dataset have been subject to some action is providing the target digital content item to the target number of users. Examiner notes, that this claim merely provides the digital content to the target users that were identified in claim 5.)
17.	Regarding claim 7,
	The combination of Soltys and Lo teach the method of claim 5, wherein
	utilizing the machine learning model to determine the set of target recall lift scores for the plurality of target users comprises, for each of the plurality of target users: identifying a first recall probability based on an assumption that the given user has been exposed to the target digital content item; identifying a second recall probability based on an assumption that the given user has not been exposed to the target digital content item; and determining a recall lift score for the given user based on a difference between the first recall probability and the second recall probability. (Lo, Page 80, Column 1, Paragraph 1, Line 3 “The situation can be described in an optimization problem formulation in which there is an objective and a set of constraints.  The inputs to the optimization problem formulation are determined from previous stages of campaign design and response modeling, during which a response model score for each treatment combination and each individual is built. Suppose there is a single treatment and N individuals and the goal is to maximize the number of responders (for example, product buyers).  In this case, the optimization problem can be formulated as 

    PNG
    media_image2.png
    201
    463
    media_image2.png
    Greyscale

Here 
    PNG
    media_image3.png
    23
    27
    media_image3.png
    Greyscale
 are the estimates of the individual scores representing some kind of individual-specific response probabilities (typically estimated through predictive modeling or machine learning), xi are binary decision variables that take value 1 if individual i is selected for treatment, and 0 otherwise; B is the available budget; and ci is the cost associated with contacting individual i.” and, Paragraph ” In other words, N is plurality of target users, xi is individual target users including those who received the treatment and those who did not indicated based on whether xi is a 1 or 0, 
    PNG
    media_image3.png
    23
    27
    media_image3.png
    Greyscale
is set of target recall lift scores (recall probabilities),  the individuals with scores representing some kind of individual-specific response probabilities is the subgroup of target users for the target digital content item comprising a subset of target recall lift scores,  

    PNG
    media_image2.png
    201
    463
    media_image2.png
    Greyscale
 the result of the maximization summation is the sum that satisfies a target number of users indicated by a digital content campaign for the target digital content item, and, as previously mapped, (Soltys, Page 1532, Paragraph 4, Line 6) uplift modeling attempts to model the difference between conditional class probabilities is based on a difference between the first recall probability and second recall probability.)
18.	Regarding claim 8,
	The combination of Soltys and Lo teach the method of claim 7, further comprising,
	for each of the plurality of target users, identifying user characteristics comprising one or more of: user profile characteristics, a history of impression actions with respect to previously viewed digital content, and one or more tracked interactions with respect to the target digital content item.  (Lo, Page 79, Paragraph 1, Line 1 “Uplift modeling, a predictive modeling technique, empowers marketers or other researchers to identify the ‘true’ treatment responders who would be  most positively influenced by the treatment or intervention through uncovering their characteristics separately from the characteristics of baseline or control responders (that is, those who would have responded anyway).” In other words, uncovering their characteristics separately from the characteristics of baseline or control responders is identifying user characteristics.)
19.	Claim 10 is the system claim corresponding to the method claim 1.  The only difference is that claim 10 has at least one processor and at least one non-transitory computer readable storage medium storing instructions that when executed, cause the system to enact the steps described in method claim 1.  Machine learning implicitly requires a system with at least one processor and at least one non-transitory computer readable storage medium storing instructions.  Therefore, the additional limitation is taught by Soltys.  As a result, claim 10 rejected for the same reasons as claim 1.
20.	Claims 11 and 12 are system claims corresponding to method claims 3 and 4, respectively.  Claims 11 and 12 are rejected for the same reasons as claims 3 and 4.
21.	Claim 13 is a system claim corresponding to the combined method claims 5 and 6.   Claim 13 is rejected for the same reasons as claims 5 and 6.
22.	Claim 14 is the system claim corresponding to method claim 7. Claim 14 is rejected for the same reasons as claim 7.
23.	Claim 16 is a non-transitory computer readable storage medium claim corresponding to the method claim 1.  The only difference is that claim 16 has a non-transitory computer readable storage medium containing instructions that when executed by at least one processor, cause a computer system to enact the steps in method claim 1.  Machine learning implicitly requires a system with at least one processor and at least one non-transitory computer readable storage medium storing instructions.  Therefore, the additional limitation is taught by Soltys.  As a result, claim 16 is rejected for the same reasons as claim 1.
24.	Claims 17 and 18 are non-transitory computer readable storage medium claims corresponding to method claims 3 and 4, respectively. Claims 17 and 18 are rejected for the same reasons as claims 3 and 4, respectively.
25.	Claim 19 is a non-transitory computer readable storage medium claim corresponding to the combined method claims 5 and 6.  Claim 19 is rejected for the same reasons as claims 5 and 6.
26.	Claims 9, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Soltys et al (Ensemble methods for uplift modeling, herein Soltys), Lo et al (From predictive uplift modeling to prescriptive uplift analytics.  A practical approach to treatment optimization while accounting for estimation risk, herein Lo), and Sivaraj (The Founder’s Guide to Machine Learning: Why You Shouldn’t Build Your Own Models, herein Sivaraj). 
27.	Regarding claim 9,
	The combination of Soltys and Lo teaches the method of claim 1, wherein
generating the machine learning model comprises:
	leveraging a [third-party machine learning model] to identify a set of target user characteristics having a correlation to recall lift scores of users with respect to corresponding digital content; and 
	training the machine learning model to output the recall lift score for the given user based on the identified set of target user characteristics for the given user, the identified set of target user characteristics comprising a subset of the set of user characteristics.  (Soltys, Page 1531, Paragraph 1, Line 6 “This paper analyzes the use of ensemble methods: bagging and random forests in uplift modeling.” In other words, using ensemble methods are leveraging an additional machine learning model.)
	The combination of Soltys and Lo thus far does not explicitly teach using a third-party machine learning model
	Sivaraj teaches using a third-party machine learning model (Sivaraj, Page 3, Paragraph 5, Line 3 “Luckily, you can skip over these hurdles by using a cloud-based machine learning service.  These services provide pre-trained models – models that have been built ahead of time to complete general tasks…” In other words, services provide pre-trained models is using a third-party machine learning model.) 
	Sivaraj and the combination of Soltys and Lo are both directed to machine learning.  In view of the teaching of Sivaraj it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sivaraj into the combination of Soltys and Lo.  This would result in leveraging a third party machine learning model.
	One of ordinary skill in the art would be motivated to do so in order to save the time and money associated with developing and training machine learning system.
28.	Claim 15 is a system claim corresponding to method claim 9.  Claim 15 is rejected for the same reasons as claim 9.
29.	Claim 20 is a non-transitory computer readable storage medium claim corresponding to method claim 9.  Claim 20 is rejected for the same reasons as claim 9. 
Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART RYLANDER whose telephone number is (571)272-8359.  The examiner can normally be reached on Monday - Thursday 8:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on 571-270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.I.R./Examiner, Art Unit 2124              
                                                                                                                                                                                          /MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124